DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/10/2022 have been fully considered but they are not persuasive. 
Applicant has argued that the Matsui reference does not disclose transferring air directly from the disinfection apparatus to the airplane cabin. However, this is a narrower feature than what is actually claimed- the claim as currently written requires “wherein the filtered and disinfected air is routed to a cabin in the airplane”. The claim as currently worded would not preclude a process wherein filtered and disinfected air is routed to an intermediate structure prior to being routed to a cabin. As discussed in the prior Office Action, Matsui discloses connecting an ultraviolet sterilization chamber (43) (reads on a disinfecting apparatus) to a filter apparatus such that used air from the cabin can be routed to the filter apparatus, yielding filtered air which is then directed to the ultraviolet sterilization chamber. The Examiner acknowledges that Matsui discloses providing the air mixing unit (50) between the ultraviolet sterilization chamber (43) and the cabin (20) (see Fig. 1). However, Matsui still reads on the claimed process because Matsui does route filtered and disinfected air to the cabin (albeit by sending the filtered and disinfected air to the mixing unit prior to routing to the cabin), and because the claim language does not require a direct connection between the disinfecting apparatus and the cabin and therefore does not preclude the configuration of Matsui.
The amendments dated 8/10/2022 have necessitated a new grounds of rejection, presented below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui (US Patent Application Publication 2019/0009912) (already of record) in view of Hunter et al. (US Patent Application Publication 2003/0170151) (already of record).
Regarding claim 3, Matsui discloses a method for disinfecting airflow in an airplane (Abstract) (Figs. 1, 3, sheets 1, 3 of 7), comprising:
transferring cooled atmospheric air and used cabin air to an air mixing unit (50) (para. 73-74) (Fig. 1);
routing air from the air mixing unit to a HEPA filter for filtration (para. 56, 74-75) (Fig. 1);
connecting an ultraviolet sterilization chamber (43) (reads on a disinfecting apparatus and will hereinafter be referred to as such) to the filter (para. 74-75) (Fig. 1), wherein the apparatus comprises a modular housing (the apparatus defines a chamber therein and therefore necessarily comprises a housing, wherein the housing reads on being modular as it is a self-contained unit and can be connected to various other units, see para. 73-74 and Fig. 1) and a disinfecting chamber (para. 73-74);
directing the filtered air from the filter to the apparatus (para. 56, 74-75) (Fig. 1); 
routing the filtered air within the disinfecting chamber (para. 59-60, 74-75, 77); and
exposing microorganisms in the filtered air to UV light having a wavelength of 254 nm (falls within the UV-C range) emitted by an ultraviolet light source positioned inside the apparatus (para. 59-60, 74-75, 77) (Fig. 3),
wherein the filtered and disinfected air is ultimately routed to a cabin (20) in the airplane (para. 74-75) (Fig. 1). 
Matsui is silent as to the disinfecting chamber including a plurality of disinfection layers, each disinfection layer comprising a plurality of tubular UV light sources, and routing the filtered air along a serpentine pathway over each of the plurality of disinfection layers.
Hunter et al. discloses an apparatus for disinfecting an airflow (10) (para. 39-42) (Fig. 1, sheet 1 of 14) comprising a disinfecting chamber including a plurality of disinfection layers (30, 32, 34) (para. 39-41), each disinfection layer comprising a plurality of UV light sources (para. 39-41) emitting light in the UV-C range (para. 61-63), wherein the UV light sources are mercury vapor lamps (para. 85). Mercury vapor lamps are tubular light sources, as evidenced by “The Mercury Vapour Lamp” (non-patent literature document evidentiary reference, already of record). Therefore, the plurality of UV light sources disclosed by Hunter et al. are necessarily tubular UV light sources. Hunter et al. further discloses that, in operation, the airflow is routed along a serpentine pathway (called “circuitous”, meets the limitation of being serpentine as shown in Fig. 1) over each of the plurality of disinfection layers thereby providing the advantages of causing the air to flow more uniformly to achieve more uniform irradiation (para. 39-41) (Fig. 1). The apparatus is connected to an HVAC system (para. 79) (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the apparatus disclosed by Matsui such that the disinfecting chamber includes a plurality of disinfection layers, each disinfection layer comprising a plurality of tubular UV light sources emitting UV-C light, wherein the filtered air is routed along a serpentine pathway over each of the plurality of disinfection layers, as Hunter et al. discloses that it was known in the art to use such a configuration in the context of disinfecting airflow with an HVAC system to ensure uniform UV irradiation of the airflow, and the skilled artisan would have been motivated to provide uniform irradiation in order to ensure that microorganism exposure to UV light proceeds in a more uniform, predictable fashion. 
Regarding claim 7, Matsui discloses that air travels sequentially from the air mixing unit to the apparatus (i.e., the apparatus is positioned inline with the air mixing unit) (para. 56, 74-75) (Fig. 1).

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Markwart et al. (US Patent 5,695,396) in view of Fagundes et al. (US Patent Application Publication 2018/0148182) and Mielnik (US Patent 2006/0289490).
Regarding claim 9, Markwart et al. discloses a process for reducing contaminants (i.e., disinfecting) airflow in an airplane (Abstract) (Fig. 1, sheet 1 of 5) comprising:
transferring atmospheric air (wherein the atmospheric air is conditioned, i.e., heated/cooled; see also disclosure wherein the atmospheric air “is preheated”) (col. 5 lines 3-7, col. 6 lines 52-54) and cabin air to an air mixing unit (2) (col. 5 lines 3-29);
routing the mixed air to an air filter (col. 5 lines 3-30, col. 8 lines 27-47);
passing the filtered air to an airplane cabin (col. 5 lines 3-30, col. 8 lines 27-47); and
discarding used cabin air outside the airplane using a valve (8) (col. 5 lines 3-28).
Markwart et al. is silent as to totally discarding all used cabin air outside the airplane using a bi-directional valve wherein the bi-directional valve is set to an open position. Rather, Markwart et al. discloses that the valve (8) is provided between an exhaust air duct (5), through which used air is exhausted from the cabin (1), and the air mixing unit (2), such that a portion of used air exhausted from the cabin can be discarded outside the airplane while another portion of used air exhausted from the cabin can be mixed with fresh air in the air mixing unit and recirculated (via air supply duct 4 leading from the mixing unit 2) back into the cabin (col. 5 lines 3-50) (Fig. 1). Markwart et al. further discloses that buildup of contaminants within the cabin is a concern for passenger safety and comfort and that it is desirable to reduce the concentration of such contaminants (col. 1 lines 11-67, col. 3 lines 11-14).
Fagundes et al. discloses that it was known in the art to provide a mixture of fresh atmospheric air and recirculated cabin air to the cabin of an airplane (para. 3-4), consistent with the disclosure of Markwart et al. Additionally, Fagundes et al. discloses that it was known in the art to dynamically vary the ratio of fresh atmospheric air to recirculated cabin air to meet certain goals; e.g., more fresh air can be provided to minimize contaminants whereas more recirculated air can be used to allow energy/fuel savings (Abstract, para. 33, 40, 43).
Mielnik discloses a process for decontaminating a passenger area (12) of a vehicle (Abstract, para. 10-11, 19) (Fig. 1, sheet 1 of 1). Mielnik discloses an egress duct (60) exhausting used air from the passenger area (12) (para. 12, 17-18) (Fig. 1), a recirculation line (comprising 30) downstream of the egress duct (60) that allows the used air to be recirculated back to the passenger area after the used air has been decontaminated (e.g., by a filter) (para. 15, 18) (Fig. 1), and an inlet (51) that allows atmospheric air to be delivered to the passenger area (para. 17). Therefore, the invention of Mielnik is analogous to that of Markwart et al. in that both allow fresh atmospheric air and treated recirculated air to be delivered to a passenger area of a vehicle. Mielnik additionally discloses a two-way valve (64) provided between the egress duct (60) and the recirculation line (para. 18), the valve (64) allowing used air to be recirculated, exhausted to outside the vehicle, or both (para. 18). Specifically, the valve (64) allows a portion of the used air to be recirculated and a portion of the used air to be exhausted outside,  all of the air to be recirculated, or all of the air to be exhausted outside when the valve is in an open position (para. 18). The two-way valve disclosed by Mielnik is understood to meet the limitation of being a bi-directional valve as claimed, as the claim term bi-directional valve has been interpreted as being a valve that allows fluid which has flown into the valve to flow in a discharge direction and a recycle direction, consistent with Applicant’s specification (see para. 86 and Fig. 9e). 
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the method disclosed by Markwart et al. to comprise totally discarding all used cabin air outside the airplane based on Fagundes et al.’s teaching to decrease the recirculation of used cabin air to minimize buildup of contaminants and Mielnik’s disclosure that it was known in the art to exhaust all used air from a vehicle; e.g., the skilled artisan would have recognized the advantage in totally discarding all cabin air outside the airplane and switching to use of fresh air exclusively in the event that contaminants within the cabin buildup to an unacceptably high level in order to improve air quality for passengers. Furthermore, Mielnik discloses a two-way valve that allows used air to be partially recirculated, all of used air to be recirculated, or all of used air to be exhausted outside when the valve is in an open position, as discussed above. It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to replace the valve disclosed by Markwart et al. with a two-way (bi-directional) valve as in the invention of Mielnik, such that the method comprises totally discarding all used cabin air outside the airplane using the bi-directional valve wherein the bi-directional valve is set to an open position, as the skilled artisan would recognize that using such a valve would allow an operator greater flexibility in controlling airflow characteristics than the valve disclosed by Markwart et al. 
	Regarding claim 12, Markwart et al. discloses that cabin pressure is maintained based on the operation of the valve (8) (col. 6 line 62-col. 7 line 11). Fagundes et al. discloses adjusting airflow through the cabin to meet cabin pressurization needs (para. 32). 
	Based on these teachings, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the bi-directional valve taught by modified Markwart et al. to be set to an open position upon the condition that cabin pressure is maintained at a pre-determined level, in order to ensure that a safe and comfortable cabin pressure is maintained for passengers during operation of the valve. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799